Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 December 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de,Ternay, Charles-Henri d’Arsac, chevalier de


                        
                            Gentlemen
                            New Windsor 15th December 1780
                        
                        Two days ago, I did myself the honor to inform His Excellency the Count de Rochambeau, that Sir Henry Clinton
                            was making another embarkation—this is since confirmed by other accounts, but I have received none yet which fix the
                            particular Corps or numbers, with certainty—though all agree, that this detachment is intended as a reinforcement to Lord
                            Cornwallis—that it is to consist of about 2500 Men, and that it is the intention of the enemy to push their operations to
                            the Southward, this Winter, in the most vigorous manner. Official information is likewise lately received, that this is the
                            resolution of the British Cabinet, and that, for this purpose, a powerful reinforcement is to be sent to America, with all
                            possible dispatch.
                        When it is considered, how essential it is to the Independance of the United States, and how important to the
                            interest of their Allies, that the common enemy should be obliged to relinquish their conquests in South Carolina and
                            Georgia—Your Excellencies will, I am confident, agree in opinion with me, that no means ought to be left unessayed, to
                            endeavour to dislodge them, in the course of this Winter and next Spring.
                        It is needless for me to enter into a detail of the situation of our affairs to the Southward—Your
                            Excellencies must know, that from the great loss of Men—Artillery and Stores in Charlestown, and from the defeat of our
                            Army near Campden, we can only hope to reassemble such a force, and that chiefly of raw troops, as will prevent the enemy
                            from extending their conquests over North Carolina. To attempt the reduction of Charlestown, supposing we had Men
                            sufficient for the purpose, is a thing impracticable, while the transportation of Artillery and of all kinds of Stores
                            proper for a Seige must be made from hence by land.
                        I am informed by the Marquis de la Fayette, who is still at Philadelphia, that a Vessel had just arrived at
                            that place from L’Orient, which port she left the middle of October; but as he makes no mention of the second division of
                            land and sea Forces expected in America to reinforce the Army and Navy at present under your Excellencies respective
                            Commands, I am led to believe that, that much desired event is more remote than, under present circumstances, is to be
                            wished.
                        A peice of intelligence, which has been communicated to me in confidence by His Excellency the Minister
                            Plenipotentiary of France, has turned my attention towards a new object, and brought into my mind the outlines of a plan,
                            which, if it can be acceded to by the parties necessary to its execution, may be attended with the most solid and
                            permanent advantages. The communication of His Excellency the Minister is, that the Court of Spain have in contemplation
                            two expeditions against the British settlements in the Floridas—Pensacola and St Augustine. The first, consisting of 4000
                            Men convoyed by eight Ships of War, had sailed from the Havanna the 16th of October. The force destined against the last
                            was twelve Ships of the Line, besides Frigates and Bomb Ketches, and ten thousand Troops. Those were to leave the Havanna
                            some time in the present Month.
                        The plan, with which I am impressed and which I would submit to your Excellencies considerations, is, the
                            propriety of attempting to combine our Forces with those of Spain, for the purpose of totally subduing the common Enemy,
                            not only in the Floridas, but in the States of South Carolina and Georgia.
                        It is not for me, at this moment, to enter upon a detail of the Business. My general Ideas are, that a
                            proposition or request should be made to the General and Admiral of the Spanish Forces (and through them to the Governor
                            of the Havanna if they are not themselves at liberty to accede to the proposal) to cooperate with us conjunctively, or by
                            diversion, for the purposes I have mentioned. In case they do accede, their Ships of War are to be sent, as soon as they
                            have made good the debarkation of their troops at St Augustine or at any other given point, to form a junction with the
                            Squadron of His Most Christian Majesty at Rhode Island, and take under their Convoy, the French and American Troops
                            destined for the expedition against Charlestown—The first of which will be embarked at Newport, the last at Philadelphia.
                            I should make such drafts from this Army, as would amount to two thousand Men at least. His
                            Excellency the Count de Rochambeau would, I should hope, be able to detach double that number, and leave a sufficiency,
                            with the Militia who might be called in upon the occasion, to give security to your Works—Hospitals and spare Stores,
                            should you chuse to leave the two last behind you. These Corps and the troops which will be collected under the command of
                            General Greene, in conjunction with the force which may be furnished by the Spaniards, in the manner aforementioned, will
                            form an Army not to be resisted by any, which the British can draw together in that quarter, and capable of effecting the
                            utmost wishes of the Allied powers.
                        It is unnecessary for me to remark that the Basis of my plan and proposition is, that the Combined Fleets
                            shall be decidedly superior to that of the enemy, and that they shall cooperate to the completion of the enterprize, or
                            untill it shall be abandoned by general consent.
                        To ensure so essential a point as that of a naval superiority, the propriety of a further requisition to the
                            Admiral commanding his most Christian Majesty’s Fleet in the West Indies is submitted to your Excellencies judgments.
                        I persuade myself, that your Excellencies will view these propositions with an eye to all their consequences,
                            and candidly approve or reject them, as they appear to you practicable or proper. In making them, I am solely influenced
                            by motives of general good, and would not wish them carried into execution, unless they shall be deemed as conducive to
                            the interests of the Powers who have generously stepped in to our Relief, as to those of the United States.
                        Should the plan happily meet your Excellencies approbations, I have to request that the Chevalier de Ternay
                            would be good enough to dispatch a Frigate, if one can be spared, with the substance of these propositions to the Generals
                            of his most Catholic Majesty. Duplicate and Triplicate of which I will endeavour to forward via Philadelphia. If the
                            communication is to be made, no time is to be lost in doing it, and procuring an answer. I think I could, in a month from
                            hearing of the proposition being agreed to on the part of Spain, be ready to embark at Philadelphia, if the state of the
                            River Delaware will admit of it.
                        I cannot conclude this letter without mentioning an argument, which, in my opinion, ought to induce the
                            Spaniard to accept of these propositions. The force which the British will be able to draw together in South Carolina and
                            Georgia will be so superior to the American, that they may, without putting matters to the risque, leave small Garrisons
                            in Savannah and Charlestown, and throw such a reinforcement into St Augustine, a very strong fortification, as will, in
                            all probability, defeat the enterprize: Whereas, if they find that measures are pursuing to divest them of those
                            acquisitions, which I am convinced they mean to make the Basis of a negociation, I think it more than probable, that they
                            will abandon the Floridas to their fate, and exert themselves to the utmost to retain the only apparent compensation for
                            their vast expenditure of Blood and Treasure—Besides this—the Spaniard ought to reflect, that while Britain is in
                            possession of Georgia and South Carolina, he must hold the Floridas by a very precarious tenure, or by a very expensive
                            one. I have the Honor to be with the greatest Respect Yr Excellencies Most obt and humble Servt
                        
                            Go: Washington
                        
                    